Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 August 9, 2013 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re: Aquila Municipal Trust Post-Effective Amendment No. 38 to Registration Statement on Form N-1A (File Nos. 33-1857 and 811-4503) Ladies and Gentlemen: On behalf of Aquila Municipal Trust, a Massachusetts business trust (the “Registrant”), we are hereby filing Post-Effective Amendment No. 38 to the registration statement on Form N-1A for the Registrant (the “Amendment”) under the Securities Act of 1933, as amended (the “1933 Act”) relating to its series, Tax-Free Trust of Arizona (the "Trust"). The Amendment is being filed pursuant to Rule 485(b) under the 1933 Act for the purpose of submitting exhibits containing interactive data format risk/return summary information for the Trust, and does not contain disclosures that would render the Amendment ineligible to become effective pursuant to paragraph (b) of Rule 485. Please call the undersigned at (617) 951-8458 or Toby R. Serkin at (617) 951-8760 with any comments or questions relating to the filing. Sincerely, /s/ Jeremy B. Kantrowitz Jeremy B. Kantrowitz
